Exhibit 10.9

RELEASE AGREEMENT

This Release Agreement (the “Agreement”) is entered into as of January 16, 2008,
by and between Quantum Fuel Systems Technologies Worldwide, Inc. (“Quantum”) and
WB Automotive Holdings, Inc. (“WB Holdings”) (collectively, the “Parties”).

WHEREAS, Whitebox Convertible Arbitrage Partners L.P., Whitebox Hedged High
Yield Partners L.P., Pandora Select Partners L.P. and Whitebox Intermarket
Partners L.P. (“Purchasers”) and Tecstar Automotive Group, Inc. (“TAG”) entered
into a Convertible Senior Subordinated Note Purchase Agreement dated as of
July 12, 2004 (the “Note Purchase Agreement”), in connection with which TAG
issued to Purchasers Convertible Subordinated Promissory Notes (the “Convertible
Sub Notes”) in the aggregate principal amount of $15,000,000; and

WHEREAS, pursuant to the terms of a First Amendment to Convertible Senior
Subordinated Note Purchase Agreement, dated as of January 31, 2007 (the “First
Amendment to Note Purchase Agreement”), and a Second Amendment to Convertible
Senior Subordinated Note Purchase Agreement, dated as of November 14, 2007 (the
“Second Amendment to Note Purchase Agreement”), TAG and Purchasers amended the
Note Purchase Agreement (the Note Purchase Agreement, as amended by the First
Amendment to Note Purchase Agreement and the Second Amendment to Note Purchase
Agreement, the “Amended Note Purchase Agreement”); and

WHEREAS, in connection with the First Amendment to Note Purchase Agreement, TAG
issued, to Purchasers Amended and Restated Convertible Subordinated Promissory
Notes dated January 31, 2007, in the aggregate principal amount of $15,637,500,
which were subsequently amended and restated on September 13, 2007 and
November 14, 2007 to reduce the aggregate principal amount to $15,308,220 (all
such notes as amended and restated, the “Amended and Restated Convertible Sub
Notes”) (all obligations of TAG under the Amended Note Purchase Agreement and
the Amended and Restated Convertible Sub Notes are sometimes collectively
referred to as the “Amended and Restated Convertible Sub Note Obligations”); and

WHEREAS, TAG executed a Security Agreement, dated January 31, 2007 (the “TAG
Security Agreement”), under which, as security for the Amended and Restated
Convertible Sub Note Obligations, TAG granted to Purchasers a security interest
in all of TAG’s assets (the “Collateral”), including its stock in all of its
subsidiaries and including all of its accounts receivable; and

WHEREAS, Quantum executed a Guaranty dated January 31, 2007 (the “Quantum
Convertible Sub Note Guaranty”), absolutely and unconditionally guaranteeing
repayment of the Amended and Restated Convertible Sub Note Obligations; and

WHEREAS, pursuant to the terms of an Assignment Agreement dated as of
January 13, 2008 (the (“Amended and Restated Convertible Sub Notes Assignment
Agreement”), Purchasers assigned to WB Holdings all of Purchasers’ right, title
and interest in the Amended Note Purchase Agreement, the Amended and Restated
Convertible Sub Notes, the TAG Security Agreement, and the Quantum Guaranty; and

WHEREAS, pursuant to the terms of a Strict Foreclosure Agreement dated
January 16, 2008, TAG transferred, conveyed, assigned and surrendered all of its
right, title and interest in certain of the Collateral (the “Transferred
Collateral”) to WB Holdings in full payment, satisfaction and release of the
Amended and Restated Convertible Sub Note Obligations and the Quantum
Convertible Sub Note Guaranty (the “Strict Foreclosure Agreement”); and

WHEREAS, TAG also executed a Promissory Note, dated November 6, 2007 (the
“November Term Note”) in the original principal amount of $5,000,000 in favor of
WB QT; and



--------------------------------------------------------------------------------

WHEREAS, to secure the November Term Note, Quantum and TAG, among others,
executed a First Amendment to Security Agreement, dated November 6, 2007,
amending the terms of that certain Security Agreement, dated January 31, 2007
(the “Credit Facility Security Agreement”), under which Quantum and TAG, among
others, granted a security interest to secure the obligations of Quantum to
Purchasers (the “Credit Facility Obligation”) under the terms of a certain
Credit Agreement dated January 31, 2007 (the “Credit Agreement”); and

WHEREAS, the Credit Facility Security Agreement has been amended, pursuant to
the terms of a Second Amendment to Security Agreement dated January 16, 2008, to
exclude the November Term Note from the obligations secured thereunder; and

WHEREAS, by Security Agreement dated January 16, 2008 (the “November Term Note
Security Agreement”), TAG granted and WB QT a security interest in its assets to
secure the November Term Note; and

WHEREAS, Quantum executed a Guaranty, dated November 6, 2007 (the “November Term
Note Guaranty”), absolutely and unconditionally guaranteeing payment of the
November Term Note; and

WHEREAS, the November Term Note is currently in default and Quantum has made no
payment under the November Term Note Guaranty; and

WHEREAS, pursuant to the terms of an Assignment Agreement dated as of
January 13, 2008 (the (“November Term Note Assignment Agreement”), WB QT
assigned to WB Holdings all of WB QT’s right, title and interest in the November
Term Note, the November Term Note Security Agreement and the November Term Note
Guaranty; and

WHEREAS, in addition to the release set forth in the Strict Foreclosure
Agreement, Quantum has requested that WB Holdings release Quantum from its
liability under the November Term Note Guaranty, and from certain other
obligations; and

WHEREAS, WB Holdings is willing to release Quantum from its liability under the
November Term Note Guaranty and such other obligations under the terms and
conditions set forth below.

NOW THEREFORE, in consideration of the mutual covenants set forth below, it is
hereby agreed as follows:

1. Recitals Incorporated. The recitals and prefatory phrases and paragraphs set
forth above are hereby incorporated in full, and made a part of, this Agreement.

2. Payment of $1 Million and Assumption of Debt. In consideration for the
release granted to it under this Agreement, Quantum shall: (a) upon execution of
this Agreement and the documents referenced in paragraph 3 of this Agreement,
pay to WB Holdings, by wire transfer, the sum of One Million Dollars
($1,000,000); and (b) assume the obligation to pay unpaid interest that has
accrued through the present under the Amended and Restated Convertible Sub Notes
in the amount of $887,456.30, such amount having been incorporated into the face
amount of the Convertible Promissory Note attached hereto as Exhibit C. WB
Holdings acknowledges that the payment and the assumption of debt hereunder
shall constitute full and complete payment by Quantum for the obligations
released hereby.

3. Release of Liability in Favor of Quantum. Effective upon the execution of
this Agreement, the Third Amendment to Credit Agreement in the form attached
hereto as Exhibit A, the Term B Note in the form attached hereto as Exhibit B,
the Convertible Promissory Note in the form attached hereto as Exhibit C and the
Convertible Note Purchase Agreement in the form attached hereto as Exhibit D,
and upon the receipt of the $1 million payment referenced in paragraph 2 of this
Agreement, WB Holdings, on its own behalf and on behalf of its subsidiaries that
were former subsidiaries of TAG (the “Subsidiaries”): (a) hereby releases and
forever discharges Quantum and its respective shareholders, officers, agents,
professionals, employees, attorneys, representatives, affiliates, subsidiaries,
directors,

 

2



--------------------------------------------------------------------------------

predecessors, successors and assigns, and each of them (collectively, the
“Quantum Releasees”) from any and all rights, claims, remedies and causes of
action whether known or unknown, liquidated or unliquidated, contingent or
absolute, accrued or unaccrued, matured or unmatured, insured or uninsured,
joint or several, determined or undetermined, determinable or otherwise from the
beginning of time through the date of this Agreement that WB Holdings and the
Subsidiaries have, had or may have against the Quantum Releasees, including but
not limited to any claims against the Quantum Releasees under the Amended and
Restated Convertible Sub Note Obligations, the Quantum Convertible Sub Note
Guaranty, the November Term Note Guaranty, the November Term Note Security
Agreement and including but not limited to any claims for indemnification,
contribution, reimbursement or subrogation that WB Holdings or the Subsidiaries
has, had or may have against the Quantum Releasees arising out of any claim by a
third party (a “Third Party Claimant”) against WB Holdings or any of the
Subsidiaries (the “Released Claims Against Quantum”); and (b) covenants not to
sue the Quantum Releasees on account of any of the Released Claims Against
Quantum. Notwithstanding anything herein to the contrary, nothing herein shall
constitute a waiver of any of the obligations of any of the Quantum Releasees
under this Agreement or under the Strict Foreclosure Agreement.

4. Defense of TAG in Litigation in which TAG and a Subsidiary are Party
Defendants. In any litigation, brought by a Third Party Claimant, in which TAG
and any Subsidiary are co-defendants, the Subsidiary shall assume the defense of
TAG, at the Subsidiary’s cost, provided that: (a) the economic interests of the
Subsidiary and of TAG as defendants in the litigation are aligned in all
material respects; (b) the cost of defending TAG does not materially increase
the costs, including attorneys fees, that the Subsidiary would otherwise incur
if TAG were not a defendant, and (c) TAG fails to notify the Subsidiary that TAG
wishes to assume its own defense. In the event that a Subsidiary defendant
determines, in its reasonable discretion, that its interests are not materially
aligned with TAG’s or that defending TAG in the litigation will materially
increase the Subsidiary’s costs of defense, including attorneys’ fees, then that
Subsidiary shall provide written notice to TAG of such determination, whereupon,
on the date specified in the notice, which shall in no event be less than ten
business days from the date of the notice, the obligation to defend TAG shall
terminate.

5. Release of Liability in Favor of the WB Holdings. Quantum hereby:
(a) releases and forever discharges WB Holdings and its shareholders, officers,
agents, professionals, employees, attorneys, representatives, affiliates,
subsidiaries, directors, predecessors, successors and assigns, and each of them
(collectively, the “WB Holdings Releasees”), from any and all rights, claims,
remedies and causes of action whether known or unknown, liquidated or
unliquidated, contingent or absolute, accrued or unaccrued, matured or
unmatured, insured or uninsured, joint or several, determined or undetermined,
determinable or otherwise from the beginning of time through the date of this
Agreement (the “Released Claims against WB Holdings”), including but not limited
to any claim that the transfer of assets under the Strict Foreclosure Agreement
is fraudulent, preferential or otherwise avoidable and (b) covenants not to sue
any of the WB Holdings Releasees on account of any of the Released Claims
against WB Holdings. Notwithstanding anything herein to the contrary, nothing
herein shall constitute a waiver of any of the obligations of any of the WB
Holdings Releasees under this Agreement or the Strict Foreclosure Agreement.

6. Entire Agreement. This Agreement represents the final agreement between the
Parties with respect to its subject matter, and may not be contradicted by
evidence of prior or contemporaneous oral agreements among the parties. There
are no oral agreements between the Parties with respect to the subject matter of
this Agreement.

7. Successors and Assigns. This Agreement shall: (a) be binding on the Parties
and their respective successors and assigns; and (b) inure to the benefit of the
Parties and their respective successors and assigns.

8. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Michigan applicable to contracts made
and to be performed within such state without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Michigan or

 

3



--------------------------------------------------------------------------------

any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Michigan.

9. Amendment, Waiver. This Agreement may be amended, modified or waived only in
a writing signed by both Parties.

10. Good Faith and Consultation with Legal Counsel. This Agreement has been
jointly drafted by the Parties and each of the Parties has had access to and the
opportunity to consult with independent legal counsel. Each of the Parties
acknowledges having read all of the terms of this Agreement and they enter into
the Agreement voluntarily and without duress.

11. Severability. In the event that any one or more of the provisions of this
Agreement shall be for any reason invalid, illegal or unenforceable in any
respect, the invalidity, illegality, or unenforceability shall not affect any
other provision of the Agreement and such invalid, illegal or unenforceable
provision shall be treated as if it had never been contained herein.

12. Revival of Obligations. Notwithstanding any other provision of this
Agreement, and in the event TAG becomes a debtor in a case under Title 11 of the
United States Code (the “Bankruptcy Code”), in the event that this Agreement,
the Strict Foreclosure Agreement, the transfer of the Transferred Collateral
under the Strict Foreclosure Agreement, any releases under this Agreement or
under the Strict Foreclosure Agreement, or any part thereof, is subsequently
invalidated, declared to be a fraudulent or preferential transfer, set aside,
avoided and/or required to be repaid to a trustee, receiver or any other party,
whether under any bankruptcy law, state or federal law, common law or equitable
cause, or otherwise, then the obligations under the November Term Note and the
November Term Note Guaranty, to the extent they remain unsatisfied, together
with all defenses, claims, counterclaims, rights and remedies, both legal and
equitable, that TAG has or may have under the November Term Note, that Quantum
has or may have under the November Term Note Guaranty and that TAG or Quantum
may have under applicable law, shall be revived and reinstated and shall
continue in full force and effect until WB Holdings has received payment in full
on such obligations.

13. Notice. Any notice or other communication to any party in connection with
this Agreement shall be in writing and shall be sent by manual delivery,
facsimile transmission, overnight courier or United States mail (postage
prepaid) addressed to such party at the address specified below, or at such
other address as such party shall have specified to the other party hereto in
writing. All periods of notice shall be measured from the date of delivery
thereof if manually delivered, from the date of sending thereof if sent by
facsimile transmission, from the first business day after the date of sending if
sent by overnight courier, or from four days after the date of mailing if
mailed.

If to the TAG:

Tecstar Automotive Group, Inc.

c/o Quantum Fuel Systems Technologies Worldwide, Inc.

570 Executive Drive

Troy, Michigan 48083

Attn: Kenneth R. Lombardo

Facsimile No. 248-588-9958

with a copy to:

Foley & Lardner LLP

500 Woodward Avenue

Suite 2700

Detroit, Michigan 48226

Attn: Patrick Daugherty

 

4



--------------------------------------------------------------------------------

If to WB Automotive Holdings or any Subsidiary:

Whitebox L.P.

3033 Excelsior Boulevard

Suite 300

Minneapolis, Minnesota 55416

Attn: Dale Willenbring

Facsimile No. (612) 253-6100

with a copy to:

Parsinen Kaplan Rosberg + Gotlieb P.A.

100 South Fifth Street

Suite 1100

Minneapolis, Minnesota 55402

Attn: David A. Orenstein

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

QUANTUM FUEL SYSTEMS

TECHNOLOGIES WORLDWIDE, INC.

   

WB AUTOMOTIVE

HOLDINGS, INC.

By:   /s/ W. Brian Olson     By:   /s/ Jonathon Wood Its:   CFO     Its:   CFO

 

6